Title: To James Madison from Daniel Clark, 8 September 1803
From: Clark, Daniel
To: Madison, James


Sir,
New Orleans 8th September 1803
In Consequence of information that some Frenchmen lately arrived here were fitting out a Privateer, which under pretence of Cruizing against the English was intended to prey on the Commerce of the U. States and Capture without distinction all American Vessels Sailing from this port for an infringement of the Revanue Laws of the Country, as most of them really do by taking on board with the Connivance of the Custom house a part or the whole of their Cargoes in Country Produce. I made a Verbal application to the Marquis de Casa Calvo who on Accot. of the incapacity & dotage of the Governor has the whole Authority in his hands, And received assurances from him that he would put a stop to the Armament. Being requested by him to leave a memorandum with the Secretary of Government respecting it I wrote him a letter of which the inclosed is a Copy and have the satisfaction to inform you that an application from the owners of the Vessell for the Artillery has been refused. I have further learned this morning that two more Vessells are intended to be Armed, that Shares are now offerred for sale, and that a pretended Cousin of the Colonial Prefect who directs the Commercial House in which the Prefect is Concerned has Subscribed for three shares of Sixteen of which the number is to Consist. The Allusion in my letter to the Secretary to the source from whence the Commissions are to Come, is to the Prefect, And after obtaining certain information on this subject I will make further representations and will keep a watchful Eye that nothing shall be clandestinely done by which our Citizens & Commerce can be injured without making the most effectual attempts to prevent it. Whatever further may occur I will advise you of without delay that if necessary measures may be taken at home more efficacious than my means or situation will permit me to make use of. I have the Honor to Remain Sir Your most obedient & most humble Servant
Daniel Clark
 

   
   RC and enclosure (DNA: RG 59, CD, New Orleans, vol. 1). RC in a clerk’s hand, signed by Clark; docketed by Wagner. For enclosure, see n. 1.



   
   Clark enclosed a copy of his letter to Andrés López Armesto, secretary of the government of Louisiana, dated 6 Sept. 1803 (2 pp.), requesting that he investigate the report that the schooner Coquette was to be armed and commissioned as a privateer.


